Mr. Justice Farmer delivered the opinion of the court: The Wabash Railway Company, appellant, objected to judgment against its property for certain road and bridge taxes in the towns of Kinderhook, Levee, Flint, Griggsville, Hadley and Chambersburg, in Pike county. The court overruled the objections, rendered judgment for the tax, and the railway company has appealed. The objections to all the taxes are the same, viz., that the written consent of the board of town auditors for a levy in addition to fifty cents on the $100 was not given or obtained at a meeting held prior to the first Tuesday in September, 1923, but the consent of the auditors for the additional levy was given on the first Tuesday in September. Appellant concedes the county court followed the decision in People v. Chicago and Eastern Illinois Railway Co. 306 Ill. 402, but insists that is not controlling in view of the legislation of 1923 amending the Township Organization act. The same contention was made in People v. Illinois Central Railroad Co. 314 Ill. 339, but was not sustained. The previous decision was adhered to, that the consent of the board of town auditors may be given for the additional levy on the first Tuesday in September notwithstanding the amendment to the Township Organization act of 1923. The same ruling was made in People v. Cleveland, Cincinnati, Chicago and St. Louis Railway Co. 314 Ill. 455, and other cases decided at the present term. The judgment is affirmed. J 0 T , , m , Judgment affirmed.